NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   Argued June 11, 2008
                                   Decided June 26, 2008

                                          Before

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 07‐2693

BOUKHEMIS AMIOUR,                                  Petition  for  Review  of  an  Order  of  the
    Petitioner,                                    Board of Immigration Appeals.

       v.                                          No. A77 656 334

MICHAEL B. MUKASEY,
Attorney General of the United States,
      Respondent.



                                         O R D E R

        Boukhemis Amiour, a native and citizen of Algeria, entered the United States on a
tourist visa in 1987 and has lived in this country ever since.  In 2003 the Attorney General
began removal proceedings against him.  Amiour conceded that he was subject to removal
but, as relevant here, applied for withholding of removal.  An immigration judge denied
relief on the ground that Amiour had failed to establish that he more likely than not would
be persecuted if he is returned to Algeria, but granted Amiour voluntary departure.  The
Board of Immigration Appeals affirmed the IJ’s decision.  Amiour now petitions for review. 
No. 07‐2693                                                                            Page 2

Because the administrative record does not compel a finding that Amiour would more
likely than not face persecution if returned to Algeria, we deny his petition for review.
  
        In September 1987, Amiour, who is now 57 years old, legally entered the United
States at Port Huron, Michigan, with a six‐month tourist visa.  In January 2003 he was
charged under INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), with overstaying his visa. 
Amiour conceded removability but requested withholding of removal under INA
§ 241(b)(3), 8 U.S.C. § 1231(b)(3), and relief under the Convention Against Torture.

        Amiour was the only witness at his merits hearing in February 2006.  He testified
that he was born in Sidi Abdelaziz, Algeria, in 1951, but lived in Souk Ahras, a town of
about 150,000 near the border with Tunisia.  He left school to work in the family bakery
when he was about 18 years old and continued to work in the bakery until he left Algeria
for the United States in 1987.

        Amiour testified that he left Algeria because of his pro‐Western political views.  The
Algerian government maintained close ties to the Soviet Union from the time the country
gained independence in 1962 through at least 1987 when Amiour left, but Amiour conceded
that he was not involved politically before he departed and had never encountered
problems with governmental authorities.  Nor did he return to Algeria after the collapse of
the Soviet Union.  Amiour explained that he feared “Islamic fundamentalists” who targeted
“anybody” espousing pro‐Western or pro‐democracy views during the civil war of the
1990s.  Amiour suggested that Islamic factions killed or tortured those who opposed them. 
Two of his cousins, he said, were killed by “Islamic terrorists.”  One cousin was killed in
1993 because he was pro‐Western and refused to pay “Islamic fundamentalists” who tried
to extort money from him.  The other cousin, a junior officer in the Algerian army, was
killed by Islamic terrorists in 1995.
 
        Amiour did not acknowledge, however, that the civil war had ended before he
received his Notice to Appear in 2003.  His mother, brother, and three sisters still live in
Algeria.  None of them has been harmed by Islamic terrorists or the Algerian government. 
And although he speaks with family members once every two weeks, Amiour did not
appear to be current on political developments in Algeria, such as when the current
president was last elected.  When asked, Amiour could not give a specific reason why he
would be unsafe in Algeria (other than his assertion that no pro‐Western resident is safe),
and he conceded that the conditions there had improved significantly since he left in 1987. 
He also conceded that there are many pro‐Western people in Algeria, especially those in
contact with the French, who play a major role in the Algerian economy.
No. 07‐2693                                                                                 Page 3

        In addition to his testimony, Amiour submitted an affidavit from Jamal Nassar, a
professor at Illinois State University.  Nasser states in his undated affidavit that he has done
“extensive studies and research in Middle East politics and international relations and
terrorism.”  He notes that since 1992 there has been armed conflict between the Algerian
government and Islamic fundamentalists, which has resulted in over 100,000 deaths, and
that the Islamic fundamentalists target pro‐Western, pro‐democracy individuals who
oppose governmental imposition of Islam.

        Finally, Amiour offered the Department of State country reports on Algeria for 2002
and 2004; a Congressional Research Service report on current issues in Algeria from
February 2005; and several other publications including reports by Amnesty International,
The New York Times, and The Washington Times.
  
        In denying relief the IJ credited Amiour’s testimony but concluded that his fear of
returning was not based on any facts particular to him, and that he had not shown a basis
for his claim for relief.  First, the IJ noted that Amiour’s fear is a general one.   Moreover, the
IJ found that Amiour demonstrated he was not familiar with the current country conditions,
and so his fear of Islamic militant groups is tempered by his lack of knowledge about their
current strength, particularly in light of the reports suggesting that the situation in Algeria
has improved greatly since Amiour departed.  The IJ reasoned that Amiour faces no greater
risk than other Algerians since he lacks any history of political or religious activism, has
been gone for twenty years, and has suffered no physical harm either to himself or his
immediate family.  And although the IJ evaluated the information provided by Nasser, he
did not weigh it heavily, given that Nasser’s c.v. reveals that the vast majority of his work
centers on Israeli‐Palestinian issues, rather than Algeria or even North Africa.   The IJ
granted Amiour voluntary departure, and ordered him removed in the alternative if he
failed to comply.

        Amiour then appealed, and, in a memorandum order supplementing the IJ’s oral
decision, the BIA affirmed.  The BIA noted that Amiour had failed to demonstrate the
existence of any objective threat, primarily on the basis that Amiour had never suffered any
harm from anyone in Algeria before he left, and that Amiour had also failed to demonstrate
the existence of a pattern or practice of persecution of those holding pro‐Western views.

       In his petition for review, Amiour contends that the IJ erred by denying his
application for withholding of removal because, he insists, his evidence established that it is
more likely than not that he will be persecuted on account of his membership in a social
group and his political opinions if he is returned to Algeria.  Amiour has abandoned his
claim to relief under the Convention Against Torture.  See Haxhiu v. Mukasey, 519 F.3d 685,
692 (7th Cir. 2008). 
No. 07‐2693                                                                                 Page 4

 
         To establish eligibility for withholding of removal, the “applicant must demonstrate
a clear probability of persecution on account of his ‘race, religion, nationality, membership
in a particular social group, or political opinion.’” Tariq v. Keisler, 505 F.3d 650, 656 (7th Cir.
2007) (quoting 8 U.S.C. § 1231(b)(3)(A)).  To establish a “clear probability” the petitioner
“must demonstrate that ‘it is more likely than not that [he] would be subject to persecution’
in the country to which he would be returned.”  INS v. Cardoza‐Fonseca, 480 U.S. 421, 423
(1987) (quoting INS v. Stevic, 467 U.S. 407, 429‐30 (1984)).  “Persecution” does not include
the acts of private citizens unless the government is complicit in those acts, or is unwilling
or unable to take steps to prevent them.  Chakir v. Gonzales, 466 F.3d 563, 570 (7th Cir. 2006). 
We review the denial of withholding of removal under the substantial‐evidence test and
will not overturn the decisions of the immigration courts unless the evidence compels that
result.  Mabasa v. Gonzales, 455 F.3d 740, 745 (7th Cir. 2006).

        Amiour tried to establish that he more likely than not would face persecution in
Algeria by demonstrating the existence of a “pattern or practice” of persecution of similarly
situated individuals.  See 8 C.F.R. § 1208.16(b)(2); Mabasa, 455 F.3d at 746.  To establish
eligibility for withholding of removal based on a pattern or practice of persecution, an
applicant must show a “‘systematic, pervasive, or organized effort to kill, imprison, or
severely injure members of the protected group, and this effort must be perpetrated or
tolerated by state actors.’”  Kaharudin v. Gonzales, 500 F.3d 619, 623‐24 (7th Cir. 2007)
(quoting Ahmed v. Gonzales, 467 F.3d 669, 675 (7th Cir. 2006)).  See Mitreva v. Gonzales, 417
F.3d 761, 765 (7th Cir. 2005). 

       Amiour did not meet this burden.  He suggests that if returned to Algeria he would
face “persecution” on account of (1) his membership in a social group, which he defines as
“western‐oriented, pro‐democratic civilians of Algeria who oppose the terrorist groups
fighting for the establishment of Islamic regime,” and (2) his political opinion supporting
the Algerian “government opposing the Islamic fundamentalists.”  But the only support
Amiour provided for these contentions is that he holds those views, that he has lived in the
United States for more than 20 years, and that two of his cousins were killed by Islamic
fundamentalists. 

        Given that Amiour never engaged in any political activity or religious agitation prior
to leaving Algeria, and that neither he nor anyone in his immediate family has ever been
harmed, it is difficult to see how the immigration courts were wrong—let alone how the
evidence compels a conclusion that he will more likely than not face harm if he returns. 
Although Amiour testified that “Islamic fundamentalists” kill and torture individuals who
support democracy and who view the West favorably, he submitted no evidence that the
Algerian government tolerates or perpetrates such violence.  Moreover, country conditions
No. 07‐2693                                                                          Page 5

have improved in recent years, and Amiour has failed to establish that Islamic
fundamentalists are currently engaged in any “systematic, pervasive, or organized effort” of
any sort.  And although Amiour asks this court to take judicial notice of recent bombings
and clashes between the army and militant groups in Algeria, these events do not suggest
that Amiour faces any greater danger than any other Algerian.  Indeed, the Algerian
government’s attempt to subdue militant groups suggests that it does not, in fact, tolerate
their actions.

       We therefore DENY the petition for review.